In re Rambo, J., Wilson; — Third Party(ies); applying for supervisory and/or remedial writs; Parish of Morehouse, 4th Judicial District Court, Div. “E”, No. 96-939A; to the Court of Appeal, Second Circuit, No. 31370-KA.... f.
Writ granted. The Court of Appeal, Second Circuit, the custodian of the record in question, see R.S. 44:1(3), is directed to supply Gibbs with a copy of the appellate record itself, without the involvement of counsel.
VICTORY, J., would deny the writ.
TRAYLOR, J., not on panel.